For Further Information: Media: Thor Valdmanis The Dilenschneider Group 212-922-0900 Investors: Rob Swadosh and Art Gormley The Dilenschneider Group 212-922-0900 For Immediate Release JOFFE ANNOUNCES BOARD NOMINEES FOR 2 Requests Immediate Appointment to Replace Long Vacant Board Seat Intends to Vigorously Pursue His Slate’s Election; Seeks Response by March 10 CINCINNATI, OHIO (March 6, 2008) – Dr. Stephen N. Joffe, a Cincinnati investor and laser vision correction industry pioneer who holds 5% of the shares of TLC Vision Corporation (NasdaqGS:TLCV), has delivered written notice to TLC Vision for the nominations of Michael R. Henderson, Cathy Willis and himself to stand for election as a minority slate of directors at the 2008 annual meeting of shareholders. Additionally, Dr. Joffe has requested that the TLC Vision board immediately appoint one of his nominees to fill a long-vacant seat on the company’s board, and endorse that nominee’s election to a full term.Should they fail to do this, Dr.
